1
                                                                             JS-6
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   RODNEY SOWARD, on behalf of                  Case No.: 5:19-CV-00318-AB (SPx)
     himself and all others similarly situated,
12                                                Hon. André Birotte Jr.
                  Plaintiffs,
13
           vs.                                    [PROPOSED] ORDER
14                                                REMANDING CASE TO STATE
     MOORE ADVANCED, INC. d/b/a                   COURT
15   “Moore Advanced,” an entity, form
     unknown; NFI, L.P., a Delaware limited
16   partnership; and DOES 1 to 100,
     inclusive,
17                                                Trial Date:     None Set
                  Defendants.                     Action filed:   January 2, 2019
18
19   AND RELATED CROSSCLAIM.
20
21
22
23
24
25
26
27
28

                                                         ORDER RE REMAND TO STATE COURT
                                                               Case No. 5:19-CV-00318-AB (SPx)
1          Having read and considered the parties’ stipulation regarding remand to state
2    court, the Court hereby GRANTS Plaintiff Rodney Soward’s (“Plaintiff”) motion
3    to remand (Dkt. 32) and ORDERS that this action is HEREBY REMANDED to
4    the Superior Court for the State of California for the County of Riverside. Each
5    party is to bear its own fees and costs in connection with Plaintiff’s motion to
6    remand.
7
8    DATED: October 10, 2019
                                            Honorable André Birotte Jr.
9
                                            UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               1
                                             [PROPOSED] ORDER RE REMAND TO STATE COURT
                                                              Case No. 5:19-CV-00318-AB (SPx)
